1. 	Applicant's Arguments/Remarks filed on 9/25/2022 have been fully considered. Generally, the comments regarding the proximal end of the shaft and its relationship to the rest of the claimed device are persuasive. However, the following matters of the previous office action remain unaddressed by the Amendment or Arguments/Remarks filed on 9/25/2022.

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw of claim 14 must be shown or the feature(s) canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 12, it is unclear if all structural features of claim 1 are physically required by claim 12 or not.
Regarding claim 15, it is unclear if the entire product of claim 1 is physically required by claim 15 or not. 
Regarding claim 18, it is unclear if the entire product of claim 1 is physically required by the method claim or not.
Section 7 of the Office Action of 6/24/2022 provides more detail regarding the above 112 rejections of claims 12, 15, and 18. The attached proposed amendment is believed to provide an example to overcome this rejection, i.e. by clarifying that the entirety of the device of claim 1 is required by claims 12, 15, and 18.


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Nelson et al. (US 2008/0140078; “Nelson” hereinafter).
Regarding claim 6, Thelen discloses a bone removal kit comprising a bone removal device (e.g. 826; Figs. 31-33). The bone removal device comprises an elongated shaft (e.g. 842, 858) having a proximal end, a distal end, and a longitudinal axis (e.g. Fig. 30). A movable bone borer (e.g. 828) is coupled to a distal end of the elongated shaft (e.g. Fig. 30). The movable bone borer is configured to rotate around a longitudinal axis of the shaft (e.g. via 852; col. 14, lines 35-55). The bone removal device comprises an adjusting mechanism comprising a rotatable bone borer movement adjuster (e.g. 888) configured to adjust a movement of the borer relative to the shaft (e.g. col. 15, lines 20-45; Figs. 31-33). The adjuster rotates about element 864 which defines an axis different from an axis of rotation of the device/borer. 
The bone borer is likely to be removably coupled to the elongated shaft, e.g. via set screw 830. Should it be determined that the bone borer is not removably coupled to the elongated shaft, Nelson, in an example of a surgical cutting instrument, discloses a reamer may be removably connected to a shaft (e.g. last sentence of para. [0029]). It is considered obvious to have applied the concept of a removable connection between a reamer and a shaft per Nelson to the bone borer and the elongated shaft of Thelen, as such would have facilitated repair, cleaning, or optimization of components.
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Nelson, as above, and further in view of Ross et al. (US 2011/0034910; “Ross” herein).
The elongated shaft comprises a pusher element (e.g. 852). The pusher element is coupled to the borer by means of set screw 830. It may or may not be the case that the pusher element is configured to be removably coupled to the bone borer adjuster. Modular design as a design philosophy in the medical device patent literature started to increase in popularity in about the early 1990s. In a non-limiting example, Ross describes modular design permitting replacement of components. It is considered obvious to have applied the idea of modular design that allows replacement of components per Ross, to the device and the pusher element and/or to the device and the adjuster of Thelen, as such would have facilitated repair, cleaning, and/or optimization of parts.

6.	Claims 1-5, 10-11, and 21-22 are allowed. 
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20, upon resolution of the above 35 USC 112 matters, would be considered allowable.

7.	The following is an examiner’s statement of reasons for allowance and/or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Thelen discloses an apparatus/method involving an elongated shaft (e.g. 842), a movable bone borer (e.g. 828), and a rotatable bone borer adjuster (e.g. 888), but fails to disclose at least aspects relating to the claimed shaft proximal end in relation to the rest of the claimed device as discussed in the Arguments filed on 9/25/2022. There would have been no obvious reason(s) to modify the Thelen apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Thelen apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Thelen reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775